Citation Nr: 0014942	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-18 008A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 15, 1978 decision of the Board of Veterans' Appeals 
(Board) which denied increased ratings for the veteran's 
service-connected bilateral central scotomas and bilateral 
nutritional amblyopia, rated 10 and 20 percent disabling, 
respectively.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel








INTRODUCTION

The veteran had active service from August 1939 to May 1946; 
he was a prisoner of war (POW) of the Japanese government 
from March 1942 to September 1945.  This matter comes to the 
Board on motion by the moving party and his representative, 
alleging CUE in a March 15, 1978 Board decision which denied 
ratings in excess of 20 percent for bilateral nutritional 
amblyopia and 10 percent for bilateral central scotomas.


FINDINGS OF FACT

1.  By March 15, 1978 decision, the Board denied increased 
ratings for the service-connected bilateral nutritional 
amblyopia and bilateral central scotomas, evaluated 20 and 10 
percent, respectively.

2.  The March 15, 1978 Board decision was supported by 
evidence then of record; it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The March 15, 1978 Board decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection for bilateral nutritional 
amblyopia was granted by RO rating decision in May 1946, and 
a noncompensable rating was assigned (based on evidence 
demonstrating that the veteran's eye disability was incurred 
while he was a POW, and on available clinical evidence 
documenting the severity of impairment resulting therefrom).  

By RO rating decision in April 1947, the evaluation of the 
service-connected bilateral nutritional amblyopia was 
increased from 0 to 10 percent, based on then-recent clinical 
evidence documenting an increase in severity of the pertinent 
symptomatology.

By RO rating decision in November 1974, the rating of the 
veteran's service-connected bilateral nutritional amblyopia 
was increased from 10 to 20 percent, based on contemporaneous 
clinical evidence documenting increased impairment from the 
disability.

By RO rating decision in April 1975, the previously assigned 
20 percent rating for bilateral amblyopia was confirmed, but 
the RO assigned a separate 10 percent rating for the 
veteran's bilateral central scotomas.  The aforementioned 20 
and 10 percent ratings for his bilateral eye disabilities 
were confirmed by RO rating decision in June 1975, and by a 
Board decision in August 1976.

Thereafter, by rating decision in June 1977, the RO denied 
the veteran's claim of increased ratings for the service-
connected bilateral eye disabilities.  He perfected a timely 
appeal to the Board contending, in pertinent part, that the 
facts of the case, documenting the severity of impairment 
from his eye disabilities, as applied to the VA Rating 
Schedule, warranted ratings higher than the assigned 20 
percent for bilateral amblyopia and 10 percent for bilateral 
central scotomas.

By March 15, 1978 decision, the Board denied the veteran's 
claim of increased ratings for service-connected bilateral 
nutritional amblyopia and bilateral central scotomas, rated 
20 and 10 percent, respectively.  The Board denied his claim, 
finding that the recent clinical evidence of record (VA and 
private), documenting symptoms and impairment from the 
service-connected bilateral eye disabilities, did not support 
a conclusion that increased ratings for the service-connected 
eye disabilities were warranted.

By May 1999 letter, the moving party's representative 
expressed interest in filing a claim of CUE in a Board 
decision.  

In August 1999, the Board provided the moving party with a 
copy of the pertinent regulations regarding a request for CUE 
review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  By August 19, 1999 letter, the 
moving party's local representative confirmed that he was 
pursuing CUE review, attaching evidence in support of the 
motion (the Board notes that, in the August 19, 1999 letter, 
the representative referred to an August 12, 1999 letter from 
the moving party; a review of the claims file does not 
disclose the presence of such letter but various other 
correspondence from him, dated in 1999 is of record; in the 
November 1999 CUE Motion, his representative made no 
reference to an August 12, 1999 letter from the moving 
party).  Such evidence included various letters from the 
moving party, photocopies of select portions of his service 
medical records, post service clinical records (VA and 
private), prior RO and Board decisions, and portions of the 
VA Rating Schedule, to include a great deal of handwriting 
and scrawl in the margins of such documentation.  The moving 
party suggested that his service-connected bilateral eye 
disabilities should have been rated, since May 1946, under 
Diagnostic Codes other than those utilized by VA to rate his 
disabilities since that time; he alleged that symptoms, 
impairment, and the nature of his service-connected eye 
disabilities warranted evaluation under more favorable Codes 
which would combine his disability rating to at least 80 
percent.

In the November 1999 CUE motion, the moving party's 
representative alleged that the March 15, 1978 Board decision 
was clearly and unmistakably erroneous, which resulted in 
"an erroneous conclusion of law;" he also alleged that the 
Board decision was erroneous because it failed to review 
prior RO rating decisions (denying increased ratings for the 
service-connected bilateral eye disabilities) based on CUE 
under 38 C.F.R. § 3.105(a).  


Analysis:

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a).  

For the purpose of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a 
reversal or revision of a prior decision of the Board on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111(b).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.

Rule 1403, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In this case, the moving party has not demonstrated that the 
March 15, 1978 Board decision contains CUE.  As stated by the 
U.S. Court of Appeals for Veterans Claims (the Court), for 
CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
Board's March 15, 1978 decision.  In fact, his contentions, 
insofar as they may address a final decision entered by the 
Board in March 1978, amount to in essence only a disagreement 
with the outcome of that decision.  He has not set forth any 
specific basis for a finding of error or indication why the 
result of the decision would have been different, but for an 
alleged error.  Moreover, an allegation that the March 15, 
1978 Board decision contained CUE because it failed to review 
prior RO rating decisions under clear and unmistakable error 
standard under 38 C.F.R. § 3.105(a) is without merit; the 
matter of clear and unmistakable error in prior RO rating 
decisions was not on appeal before the Board in March 1978; 
only the issue of increased rating for the service-connected 
bilateral eye disabilities was before the Board in March 
1978; thus, the Board did not have jurisdiction to address 
the matter of CUE in prior RO rating decisions.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the March 15, 1978 Board decision 
on the grounds of CUE is denied.



		
	J. F. Gough
Member, Board of Veterans' Appeals

 


